DETAILED ACTION
This action is responsive to RCE filed on November 22, 2021.
Claims 1, 6 and 16-17 have been amended.
Claims 3, 8, 10 and 15-17 have been amended as per Examiner’s amendments.
Claims 1-17 have been examined. Claims 1-17 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 22, 2021 has been entered.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
   	Authorization for this examiner’s amendment was given in a telephone and email communication by Ms. Molly S. Lawson (Reg. No. 58,890) on January 28, 2022.

The application has been amended as follows: 

IN THE CLAIMS

1.	(Previously Presented) A method for debugging errors in a shared memory, the method comprising:
  	executing instrumented machine code of a plurality of processes to generate a recorded execution of each of the plurality of processes for deterministic replay of the recorded execution, each of the plurality of processes being an independently deterministically replayable entity;
  	logging accesses to the shared memory by each of the plurality of processes in a shared memory log for debugging errors in the shared memory by analysing the recorded executions and the shared memory log; and
  	wherein the shared memory log is accessible by each of the plurality of processes and wherein the shared memory log includes data indicative of a time of access of the shared memory by each of the plurality of processes associated with a write to the shared memory.
2.	(Original) The method of claim 1, further comprising:
    	generating a list comprising accesses by the plurality of processes to a location of the shared memory based upon the shared memory log.
Currently Amended) The method of claim 1, further comprising:
	replaying the [[a]] recorded execution of one of the plurality of processes; and
	generating a list comprising previous accesses by the plurality of processes to a location of the shared memory prior to a current point in the replayed recorded execution based upon the shared memory log.
4. 	(Original) The method of claim 3, wherein generating the list is further based upon the replaying the recorded executions of each of the processes of the plurality of processes.
5. 	(Original) The method of claim 1, further comprising:
	identifying a process of the plurality of processes that caused an error in the shared memory based upon the shared memory log and the recorded execution of each of the plurality of processes.
6. 	(Previously Presented) The method of claim 1, wherein the shared memory log comprises data indicative of one or more of the following: an access mode, a location of the shared memory being accessed, and an access length.
7. 	(Original) The method of claim 1, wherein data associated with an access to a location of the shared memory is determined based upon replaying a 
8. 	(Currently Amended) The method of claim 1, wherein the accesses are stored in the shared memory log in order of execution of the  accesses by the plurality of processes.
9. 	(Original) The method of claim 1, wherein the shared memory log comprises a cache indicative of an initial state of the shared memory.
10. 	(Currently Amended) The method of claim 9, further comprising:
  	determining whether a shared memory access alters [[the]] data stored in the shared memory based upon a comparison to the cache when recording the execution of the plurality of processes; and
 	updating the shared memory log with cache update data based upon a [[the]] change in the shared memory caused by the shared memory access.

11. 	(Original) The method of claim 10, further comprising:
	updating the cache based upon the cache update data.

12. 	(Original) The method of claim 10, further comprising:
	determining data associated with the shared memory access based upon the cache and the cache update data when replaying a process of the plurality of processes.

13.	(Original) The method of claim 1, wherein the plurality of processes are a subset of the processes that have access to the shared memory.

14. 	(Previously Presented) The method of claim 1, wherein the method is carried out by a backwards debugger configured to replay a recorded execution of a process, wherein replaying comprises reversing the process’ state to a previous state in the recorded execution.

15. 	(Currently Amended) The method of claim 1, wherein the instrumented machine code is dynamically instrumented for logging shared memory accesses. 

16. 	(Currently Amended) A computer system comprising:
	a memory storing processor readable instructions;
	a processor arranged to read and execute instructions stored in the memory;
	wherein the processor readable instructions are arranged to cause the processor to carry out a method comprising:
		executing instrumented machine code of a plurality of processes to    	generate a recorded execution of each of the plurality of processes for   	deterministic replay of the recorded execution, each of the plurality of   	processes being an independently deterministically replayable entity;
a [[the]] shared memory by each of the     	plurality of processes in a shared memory log for debugging errors in the   	shared memory by analysing the recorded executions and the shared   	memory log; and
   		wherein the shared memory log is accessible by each of the   	plurality of processes and wherein the shared memory log includes data   	indicative of a time of access of the shared memory by each of the   	plurality of processes associated with a write to the shared memory.
17.	(Currently Amended) A non-transitory computer readable medium comprising processor readable instructions, wherein the processor readable instructions are arranged to cause a processor to carry out a method comprising:
		executing instrumented machine code of a plurality of processes to   	generate a recorded execution of each of the plurality of processes for   	deterministic replay of the recorded execution, each of the plurality of   	processes being an independently deterministically replayable entity;
		logging accesses to a [[the]] shared memory by each of the   	plurality of processes in a shared memory log for debugging errors in the   	shared memory by analysing the recorded executions and the shared   	memory log; and
   		wherein the shared memory log is accessible by each of the   	plurality of processes and wherein the shared memory log includes data   	indicative of a time of access of the shared memory by each of the   	plurality of processes associated with a write to the shared memory.

END OF AMENDMENTS


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 16-17 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1 and 16-17:
    	“executing instrumented machine code of a plurality of processes to generate a recorded execution of each of the plurality of processes for deterministic replay of the recorded execution, each of the plurality of processes being an independently deterministically replayable entity;
  	logging accesses to the shared memory by each of the plurality of processes in a shared memory log for debugging errors in the shared memory by analysing the recorded executions and the shared memory log; and
  	wherein the shared memory log is accessible by each of the plurality of processes and wherein the shared memory log includes data indicative of a time of access of the shared memory by each of the plurality of processes associated with a write to the shared memory.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Venkitachalam et al. (US Pub. No. 2010/0318991) – Virtual Machine Fault Tolerance. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Venkitachalam et al. (US Pub. No. 2010/0318991)  	Venkitachalam discloses that in a computer system running a primary virtual machine (VM) on virtualization software on a primary virtualized computer system (VCS) and running a secondary VM on virtualization software on a secondary VCS, a method for the secondary VM to provide quasi-lockstep fault tolerance for the primary VM includes: as the primary VM is executing a workload, virtualization software in the primary VCS is: (a) causing predetermined events to be recorded in an event log, (b) keeping output associated with the predetermined events pending, and (c) sending the log entries to the virtualization software in the secondary VCS; as the secondary VM is replaying the workload. However, Venkitachalam does not teach, either solely, or in combination with the other cited references, none of the above limitations for 
   	Henrik Thane et al. (“Replay Debugging of Real-Time Systems Using 
Time Machines”)  	Thane set forth deterministic replay using standard components. The method facilitates cyclic debugging of real-time systems with industry standard real-time operating systems using industry standard debuggers. The method is based on a number of new techniques: A new marker for deterministic differentiation between e.g., loop iterations for deterministic reproduction of interrupts and task preemptions, an algorithm for finding well-defined starting points of replay sessions, as well as a technique for using conditional breakpoints in standard debuggers to replay the target system. However, Thane does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 16-17.  

  	Satish Narayanasamy et al. (“Recording Shared Memory Dependencies Using Strata”)  	Narayanasamy efficiently capture the shared memory dependencies. A stratum creates a time layer across all the logs for the running threads, which separates all the memory operations executed before and after the stratum. A strata log allows us to determine all the shared memory dependencies during replay and thereby supports deterministic replay debugging for multi-threaded programs. However, Narayanasamy does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 16-17.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192